Title: To Thomas Jefferson from James Monroe, 11 October 1822
From: Monroe, James
To: Jefferson, Thomas


Dear Sir—
Highland
octr 11. 1822c
It would be very gratifying to Mrs Monroe & myself, to dine with you & your family tomorrow, were we not under an engag’ment to pass the day with my brother, who is in a very critical state. Col: Bankhead & Mr Taliaferro left this, yesterday. Such are the calls on me at washington, that I shall be compelled to set out on my return back, on sunday, if it shall be possible for me to arrange my affairs here, in the interim; which, by the bye, are in the utmost disorder. I mention this to explain to you & to Mrs Randolph, the reason, why it will not be in our power, to pass a portion of our time with you while in the county, as we wishd & intended.With great respect & regard I am dear sir your friendJames Monroe